Citation Nr: 1232079	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to an initial (compensable) rating for service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from June 1952 to May 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to an initial (compensable) rating for service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax is REMANDED to the VA RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran's COPD is attributable to his history of use of tobacco products.  

2.  COPD was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto, to include as secondary to service-connected residuals of lung cancer.  


CONCLUSION OF LAW

COPD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a September 2008 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the September 2008 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Background

Review of the Veteran's service personnel records reflects that the Veteran served in the U. S. Navy aboard ship as a firefighter and electrician.  Review of the STRs reflects at least two occasions when the Veteran was seen of shortness of breath.  He was advised to quit smoking in 1953.  No chronic lung disorder was noted during service.  However, post service records show that the Veteran was diagnosed with lung cancer in 1993 and that he underwent surgery in September of that year.  When examined by VA in September 1995, it was noted that the Veteran had smoked 3 packs of cigarettes a day for 50 years.  

VA records reflect "past medical history significant for COPD" in 2005.  A private physician opined in November 2008 that the Veteran's chest X-ray was consistent with asbestos induced pleural disease.  At the time of VA examination in January 2009, the examiner noted that there was significant documentation that the Veteran did have asbestos exposure during service.  He was a known smoker for multiple years and had developed COPD as a result.  In regard to his lung cancer, the examiner noted that mesothelioma "is the only cancer that is directly linked to asbestos exposure."  When examined again by the same VA examiner in October 2009, it was again noted that the Veteran's COPD resulted from his smoking history.  It was again reiterated that there was no causal relationship between asbestos exposure and COPD.  

The report of VA examination for housebound status or permanent need for regular aid and attendance in December 2011 reflects continued monitoring and treatment for his COPD, which, per his aid and attendance evaluation, contributes to his need for the regular assistance of another individual.  

At hearings in February 2010 and March 2012, the Veteran testified in support of his contention that COPD is of service origin.  Specifically, he claimed that this disorder was a result of his asbestos exposure during service or secondary to his service-connected residuals of lung cancer.  In 2012, he said that he had been told by a specialist that his "COPD is coming from the lung cancer."  

Analysis

As summarized above, the STRs are negative for actual diagnosis of a respiratory disorder.  Based on opinions provided by VA and a private examiner, it was determined many years later, however, that the Veteran's lung cancer, first noted in 1993, was related to his military service, to include his exposure to asbestos.  The same is not true, however, regarding his claim for service connection for a separate respiratory disorder - COPD.  The Veteran has contended that the COPD is also due to inservice asbestos exposure or secondary to his service-connected residuals of lung cancer.  However, as reported above, a VA examiner has specifically noted that mesothelioma is the only cancer that is directly related to asbestos exposure.  That opinion, at least in part, resulted in the grant of service connection for residuals of lung cancer as the Veteran did have asbestos exposure and had smoked cigarettes.  However, the examiner specifically noted that the Veteran's COPD resulted from his cigarette smoking history and that this respiratory condition was unrelated to asbestos exposure.  Thus, the Veteran's COPD is not of service origin.  Nor did it result from his asbestos related lung cancer.  

Absent competent, objective evidence of COPD in service or competent, objective evidence of a nexus between the Veteran's current COPD and service or a service-connected disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for COPD is not warranted, and the appeal is denied.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative STRs and post-STRs (indicating a disorder that began years after service and one that is unrelated to asbestos exposure).  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, there is no evidence that the Veteran's COPD was incurred or aggravated during active service, is related to the service-connected residuals of lung cancer, or that COPD is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.



ORDER

Service connection for COPD is denied.  


REMAND

Additional development is needed prior to the disposition of the claim for an increased (compensable) evaluation for residuals of lung cancer.  The last thorough VA examination regarding this condition was conducted 2010.  The Veteran has testified as to increased severity of symptoms to include shortness of breath.  He uses inhalers to aid his breathing.  

As the record stands, it is unclear as to what symptoms are attributable to his service-connected lung cancer residuals with lobectomy, history of bronchopleural fistula and pneumothorax and what symptoms are attributable to his COPD which, as noted above, is not of service origin or otherwise related thereto.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his respiratory disorders, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected residuals of lung cancer with lobectomy, history of bronchopleural fistula and pneumothorax.  The examiner should note all relevant pathology.  All indicated tests, including X-rays, should be conducted, specifically to include FEV-1, FEV1-FVC, DLCO, and maximum exercise capacity testing, if appropriate.  

In this regard, the Board notes that the Veteran has been diagnosed with COPD.  In the VA examiner's report, he or she must specifically discuss whether it is possible to differentiate the symptoms of the Veteran's service-connected residuals of lung cancer from symptoms of his COPD, or any other non service-connected respiratory disability found present.  If it is possible to differentiate such, the VA examiner is asked only to consider symptoms of the Veteran's service-connected residuals of lung cancer in his or her examination report.  If the symptoms cannot be attributed to one disorder or the other, this should be so stated.  Mittleider v. West, 11 Vet. App. 181 (1998).  

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


